Title: To James Madison from Caleb Wallace, 12 July 1785
From: Wallace, Caleb
To: Madison, James


Dear Sir,
Lincoln County, July 12. 1785.
Having accommodated my Family in this remote quarter of the Country, I wish to renew a correspondence which was formerly pleasing to me and I trust no[t] disagreeable to you. Since I saw you last I have removed twice, first from Charlotte to Botetourt and then from there to Kentucky; this, with some vissisitudes of fortune & health have occasioned me to neglect for a while some of the acquaintances of my youth who I shall always remember with affection. As you are yet a Stranger to the parental Tyes, I hardly know how to tell you of two fine Sons & a Daughter that are the great amusements of my leisure as well as the Objects of my most serious Cares; therefore I shall only remind you at present of the Taunts to which old Bachelors are justly exposed, and from which the best services to the public in other respects will not skreen you much longer. But I shall not say more, as I have had an intimation that you are like to be in a more honourable State e’er long. You may perhaps expect from me some interesting accounts of this Western World which I fear I shall not be able to give you. The fertility of the Soil makes it a good poor man’s Country, but without peace with the Indians and an Opportunity of exporting our produce it cannot flourish. When we shall enjoy these advantages God only knows, for at present the prospects are not very flattering. A great many Horses have been lately taken and several People killed on our out Skirts, probably by runagade Indians with the Connivance if not the approbation of the Tribes to which they belong. They seem to be particularly attentive to the Passage through the Wilderness as afording them the easiest Opportunities of getting plunder. As to Trade, we have some hopes that Congress to enhance the value of the Lands on the N W side of the Ohio will endeavour to procure the quiet navigation of the Mississippi. Your Opportunities will enable you to inform me what is like to be effected in this Way. We are as harmonious amongst ourselves as can be expected of a mixture of People from various States and of various Sentiments and Manners not yet assimilated. In point of Morals, the bulk of the inhabitants are far superior to what I expected to find in any new settled Country. We have not had a single instance of Murder, and but one Criminal for Felony of any kind has yet been before the Supreme Court. I wish I could say as much to vindicate the Character of our Land-Jobbers. This Business has been attended with much villiany in other Parts. Here it is reduced to a System, and to take the advantage of the Ignorance or of the Poverty of a neighbour is almost grown into reputation; which must multiply litigation and produce aversions that will not quickly subside. Some Acts of Assembly for giving further time &c have had a happy tendency to check their designs; but the Laws for opening the Land Office and for settling and adjusting the Titles of Claimers to unpatented Lands (which passed before they were sufficiently matured and therefore liable to the imputation of defect and inconsistency) have opened a Door for this kind of speculation which cannot now be effectually shut. If the Land Business was conducted with more candour & integrity the expence and attention that are requisite must for a while greatly retard all other improvements, which to me is a very mortifying consideration. Having this view of our circumstances you may be surprised to hear that a late Convention have unanimously agreed to petition the Assembly to have this District established into a State. I cannot explain the prevailing Sentiments better, than by telling you We concieve the People of this District do not at present enjoy a greater portion of Liberty than an American Colony might have done a few Years ago had she been allowed a Representation in the British Parliament. We not only fear what may be done, but some Acts have already passed that are retrospective and partial in their operation; not designed to check an unforeseen evil, but for the express purpose of levying Taxes which (if they cannot be avoided) will be intolerably oppressive to this Quarter. The Act for enforcing the General Tax upon Persons & Property are not complained of because it is accounted equitable and necessary. This we must pay as far as we are able whether we remain with the old State or become a new one. The Civil List will be the only additional Expence, a considerable part of which we are now paying and the balance for a while will be more than saved out of the Taxes first alluded to. Indeed we do not consider a Tax for the Support of Government as very burthensome where the Money will presently circulate back to them that pay it; whereas were our Cash like the Widows Cruise of Oil, it would presently be drained off to the Eastern part of the State if the Connexion continues. Until lately I have myself thought it would be more eligible to continue as we are a while longer; but finding that our Situation is too remote to enjoy the advantages of Government with Virginia in any tolerable degree, I have fallen in with the opinion that it is better to part in peace than to remain together in a State of Jealousy and Discontent. My greatest doubt now is that we shall lack wisdom and virtue to govern ourselves. I concieve that our Form of Government should be simple as most suitable to our infant Condition; but I also wish it to be so constructed as to admit of all the Improvements that may be needed in the most advanced periods of maturity. Some have proposed that the three Departments should at present be composed of as small numbers as can be safely trusted; that instead of a Senate, the Executive and Judiciary should sit as Advisers to the Legislative; and with the addition of two or three Commissioners from the Assembly to determine all Appeals and Impeachments. On this Subject I confess myself a Novice, and apprehend we have few among us who are adepts in the Science of Government. For the Sake of Posterity I would willingly engage in the Study to the utmost of my ability; but I find myself constrained by the Duties of my Office to give unremitted attention to acquire that knowledge of the Law which I unhappily neglected in my Youth. For some Years past I have admired Jurisprudence as one of the most useful branches of Philosophy, and as I had Opportunity directed my reading in this Channel, but never considered the practical part of Law as a matter worthy of notice until it became my duty; which for a while will subject me to a degree of drudgery and confinement that nothing but the Necessities of the Country where I have adventured my family and possessions could induce me to undergo. Did you[r] inclination lead you into this Quarter, my prospects would brighten with regard to the management of our public Concerns. Perhaps you smile at the Idea of being politically buried in this Wilderness. As you know any event this is possible may happen. Will you be so kind as to favour me with such a Form of Government as you would wish to live under when you come. Providence has given you singular opportunities for maturing your judgment on the Subject, and if your leisure will permit, I know your inclination to oblige will not be wanting. Please to remember me in the most respectful manner to your worthy Parents and other Relatives. With every Sentiment of Friendship and Esteem, I am Dr Sir your most obt. Servt.
Caleb Wallace
(turn over)
P. S. The following Questions are of importance and will probably [be] debated here when a Constitution is forming.
